Citation Nr: 1506370	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  06-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for degenerative disc disease of the hand.

4.  Entitlement to service connection for degenerative joint disease of the left hand.

5. Entitlement to a total disability rating for individual unemployability based on service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1975. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

A hearing in front of the Decision Review Officer was held in January 2005.  A Video Conference hearing in front of the undersigned Acting Veterans Law Judge was held in March 2007.  Transcripts of both hearings have been associated with the claims file. 

In July 2007, the Board remanded the claim for further development. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was before the Board at the time of the July 2007 remand.  In an August 2014 rating decision the RO granted service connection for PTSD.  Accordingly, this issue is no longer before the Board.  

In regards to the claim for TDIU, the Veteran was awarded a 100 percent disability rating for his PTSD effective January 17, 2011 in the August 2014 rating decision.  The same rating decision denied entitlement to TDIU.  The Board notes that, on June 7, 1999, VA's General Counsel issued VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted. 

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel subsequently took action in November 2009 to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC ), which is contrary to the holdings in VAOGCPREC 6-99.  Therefore, the issue of entitlement to TDIU is still before the Board.  

The Board has considered the documents contained in the Veteran's electronic files found in the Veteran's Benefit Management System and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, degenerative joint disease of the right hand, and degenerative joint disease of the left hand.  In regards to these issues the Veteran has alleged that his current disabilities are residuals of injuries incurred as a result of a car accident in December 1974 or 1975 while he was still in service.  The Veteran claims the accident occurred just outside the back gate of Travis air Force Base as he was driving in to work.  At the time he was working at the hospital in Travis Air Force Base as a radiologist specialist.

Efforts to obtain treatment records associated with the accident have been futile.  The Veteran has submitted, three lay statements which state that they were aware of the Veteran's involvement in a car accident when it occurred.  The Veteran has also consistently stated that he was involved in this car accident. 

The Veteran was afforded a VA examination in September 2003.  In November 2003 an etiology opinion was provided by the examining physician.  The opinion stated that "I have reviewed the C-File and all available records, and there is no mention of a motor vehicle accident in his service medical record or the C-File, or any documentation of a motor vehicle accident.  Therefore, it is my opinion that his current conditions are not service-related, for I have no documentation to lead me to believe that they are service-related, particularly the motor vehicle accident as noted by the patient."  The examiner did not consider the lay statements of record which attested to Veteran's involvement in a car accident.  

Therefore, the examiner failed to consider the relevant lay evidence in the record when he found that there was no evidence in the claims folder of a motor vehicle accident in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that a VA medical opinion was inadequate where the examiner failed to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disability); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service). 

Therefore, as the medical opinion obtained in November 2003 is inadequate for rating purposes, this appeal must be remanded for a supplemental medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the issue of entitlement to TDIU prior to February 17, 2011 is inextricably intertwined with the issues of entitlement to service connection for degenerative joint disease of the bilateral hands, and degenerative joint disease of the lumbar and cervical spines, the Board will defer a decision on this issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain a supplemental medical opinion as to the etiology of the degenerative disc disease of the cervical and lumbar spines, and the degenerative joint disease of the bilateral hands.  The claims folder must be made available to the examiner and they must be granted access to the Veteran's electronic files.  The examiner must state in the opinion that a review of the paper and electronic files was conducted.  The examiner is asked to conduct a thorough review of the relevant evidence in the claims folder, including the medical evidence and the lay statements of record.  In particular, the examiner must consider the lay statements submitted by the Veteran regarding the car accident in service.  If the examiner determines that a new VA examination is needed to provide the requested opinion, the Veteran should be scheduled for said examination.  

Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative joint disease of the bilateral hands and degenerative disc disease of the cervical and lumbar spine:

(a) had its clinical onset during active service, or 
(b) is related to:
(i) the injury described by the Veteran resulting from a car accident, or 
(ii) any other in-service disease, event, or injury.

The examiner is also asked to provide a complete rationale for the opinion that clearly identifies the particular facts and data considered, including the Veteran's reported medical history concerning the injury in service and a thorough explanation of the reasons the facts and data considered led to the conclusion reached. 

If any requested opinion cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

2. Thereafter, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




